DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 29 January 2021 has been entered. Claims 1-9 remain pending in the application. Regarding the Non-Final Office Action mailed 29 October 2020, Applicant’s amendments to the claims have overcome some of the 35 USC 112(b) rejection previously set forth.

Response to Arguments
Applicant's arguments filed 01/29/2021 regarding the 35 USC 112(b) rejection of claims 1 and 8 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments regarding the differentiation between the two cases, Applicant notes that the steering ratio is kept constant in the first case, and that the steering ratio is changed in the second case. The claims to not appear to clearly differentiate what causes either case to occur, or what causes the steering ratio to change or not change. In particular, the claim recites that the first case occurs “with a steering wheel angle that is held constant” (where the steering wheel angle refers to the steering wheel adjusted by the driver), however the second case recites changing the steering ratio without clearly stating what condition needs to be met for the second case to occur. For example, the “at least one of two possible cases” and the “and/or” phrasing make it indefinite as two whether the cases rely on each other or not, i.e. if the second case can occur even when the steering wheel angle is being .

Applicant's arguments filed 01/29/2021 regarding the 35 USC 102 rejection of independent claims 1 and 8 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the prior art does not explicitly disclose, teach, or suggest the limitations of “…wherein at least one of two possible cases is taken into consideration, wherein, in a first case, with a steering wheel angle that is held constant, the superposition angle and the steering ratio are kept constant by the steering system, and/or, wherein, in a second case, the steering ratio is automatically changed by the steering system, as a function of the speed, and the radius of the circular path is kept constant”, the Examiner respectfully disagrees. In particular, Applicant argues the prior art Wanner (DE102007000975) does not teach or suggest the second case. However the claims as currently recited claim that at least one of two possible cases is taken into consideration, the first case and/or the second case, i.e. the boundaries of the claims currently do not require both cases to be present, but at least one case to be present. Wanner discloses at least the first case, where the steering wheel angle, superposition angle, and steering ratio are held constant (Wanner: at least [0010-12], where while turning the steering ratio stays the same “with constant cornering with a fixed steering angle”). Therefore the prior art discloses the limitations of the claim as recited, and the rejection under 35 USC 102 has been maintained. (See also the rejection of claims 1 and 8 under 35 USC 112(b) regarding further interpretation of the two cases).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following claims have been interpreted as best understood by the examiner.
Claims 1 and 8 recite the limitations of a first case that occurs “with a first steering wheel angle that is held constant”, and a second case where “the steering ratio is automatically changed by the steering system, as a function of the speed”. It is unclear what the condition for the second case differentiates it from the first case. The first case appears to recite a case where the condition is having a constant steering wheel angle, while the second case recites a condition of change based on speed. It is unclear if, because the second case describes a changing steering ratio, whether the second case only occurs when the steering wheel angle is not constant, or whether the first case occurs with varying speed. For example, in a case where the vehicle’s steering wheel angle was constant and the speed was changing, it is unclear whether the case is considered as the first case or the second case for purposes of the steering ratio adjustment. Therefore the claims are unclear on what is being performed and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. (See also the 35 USC 112(b) rejections for claim 2 and 3 regarding clarifying the differences between the first and second cases)
2-7 and 9 are also rejected by virtue of their dependency on independent claims 1 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanner et al (DE 102007000975, see attached English translation; hereinafter Wanner).
Re. claim 1, Wanner discloses a method for steering a vehicle that comprises a steering system with a steering wheel and a front axle as well as a rear axle with wheels (Wanner: at least [0029], where the system is a front wheel drive system where the steering wheel controls the front wheels on the front axle, and where the application specifies wheels/axle are front wheels/axle, i.e. therefore the vehicle also has rear wheels/axle), comprising:
a direction of the vehicle is adjusted manually by a driver of the vehicle by adjustment of a steering wheel angle of the steering wheel (Wanner: at least [0002], a steering wheel angle specified by the driver), as a result of which, for the wheels of at least one of the axles, a steering angle is adjusted, which is obtained from the steering wheel angle plus a superposition angle (Wanner: at least [0005], additional angle imposed to the front wheels), wherein, through an automatically adjustable steering ratio for wheels of at least one of the axles, a ratio of the in a first case, with a steering wheel angle that is held constant, the superposition angle and the steering ratio are kept constant by the steering system (Wanner: at least [0010-12], where while turning the steering ratio stays the same “with constant cornering with a fixed steering angle”), and/or, wherein, in a second case, the steering ratio is automatically changed by the steering system, as a function of the speed, and the radius of the circular path is kept constant.
	
Re. claim 2, Wanner discloses the method according to claim 1, in which, when the driver changes the steering wheel angle, the wheels of at least one of the axles are adapted in the first case by additional adjustment of the superposition angle (Wanner: at least [0012], where a steering movement, i.e. changing the steering ratio/the angle the vehicle is turning if the steering wheel angle changes again will change the wheels), and, in the second case, is automatically adapted, wherein the steering wheel angle is held constant.
Re. claim 3, Wanner discloses the method according to claim 1, wherein in the first case, the steering ratio remains constant as long as the steering wheel angle adjusted by the driver remains constant, and in which, in the second case, the steering ratio is altered when the 
Re. claim 4, Wanner discloses the method according to claim 1. Claim 4 recites “wherein in the second case, the superposition angle for the wheels of the at least one axle is altered in accordance with a change in the steering ratio”, where claim 1 is rejected under Wanner regarding the first case of the first and second cases. Therefore claim 4 is rejected under Wanner as claim 1 addresses the claims regarding the first case.
Re. claim 5, Wanner discloses the method according to claim 1, wherein the speed is reduced from the first value to a second value (Wanner: at least [0026], where the speed may change during the cornering, [0028] which describes the curve under the first case).
Re. claim 6, Wanner discloses the method according to claim 1, wherein a steering ratio for the wheels of the front axle and/or a steering ratio for the wheels of the rear axle is or are changed depending on a change in the steering wheel angle (Wanner: at least [0014]).
Re. claim 7, Wanner discloses the method according to claim 1, wherein for the case when the speed is reduced, the steering ratio will be reduced, and/or, for the case when the speed is increased, the steering ratio will be increased (Wanner: at least [0036], where the steering ratio is lower and lower speeds and higher at higher speeds).

Re. claim 8, Wanner discloses a steering system for steering a vehicle comprising:
a steering wheel and a front axle as well as a rear axle with wheels (Wanner: at least [0029], where the system is a front wheel drive system where the steering wheel controls the front wheels on the front axle, and where the application specifies wheels/axle are front wheels/axle, i.e. therefore the vehicle also has rear wheels/axle), wherein a direction of the vehicle can be adjusted manually by a driver of the vehicle by adjusting a steering wheel angle of the steering in a first case, when the steering wheel angle is constant, the steering system is designed to keep constant the superposition angle and the steering ratio (Wanner: at least [0010-12], where while turning the steering ratio stays the same “with constant cornering with a fixed steering angle”), and/or wherein, in a second case, the steering system is designed to change automatically the steering ratio as a function of the speed and to keep constant the radius of the circular path.

Re. claim 9, Wanner discloses a steering system according to claim 8, further comprising at least one actuator, which is associated with at least one axle and is designed for the purpose of automatically adjusting the steering angle for the wheels of the at least one axle, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.K.L./Examiner, Art Unit 3669          

/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                                                                                              
November 9, 2021